Citation Nr: 0520976	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-13 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for a scar, residual of a shrapnel wound to the 
right cheek.

2.  Entitlement to a disability rating in excess of 
10 percent for a scar, residual of a shrapnel wound to the 
right index finger and hand.

3.  Entitlement to a disability rating in excess of 
10 percent for a scar, residual of a shrapnel wound to the 
left index and middle fingers.

4.  Entitlement to a disability rating in excess of 
10 percent for a scar, residual of a shrapnel wound to the 
left knee.

5.  Entitlement to a disability rating in excess of 
10 percent for traumatic arthritis of the left knee.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

These matters come to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.  For good cause shown, his motion 
for advancement on the docket has been granted.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2004).

The veteran's appeal was previously before the Board in April 
2004, at which time the Board remanded the case for 
additional development and re-adjudication.  That development 
has been completed to the extent possible, and the case 
returned to the Board for further consideration.

The Board also notes that following the April 2004 remand, 
the RO granted service connection for post-traumatic stress 
disorder and entitlement to a total disability rating based 
on individual unemployability.  Such represents a total grant 
of those benefits on appeal, and those issues are no longer 
within the Board's jurisdiction.



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The residual of a shrapnel wound to the right cheek is 
manifested by a severely disfiguring scar.

3.  The residual of a shrapnel wound to the right index 
finger and hand is manifested by amputation of the tip of the 
finger with a tender scar on the finger and hand.

4.  The residual of a shrapnel wound to the left index and 
middle fingers is manifested by tender scars on those 
fingers.

5.  The residual of a shrapnel wound to the left knee is 
manifested by a tender scar.

6.  Traumatic arthritis of the left knee is manifested by 
complaints of pain, swelling, stiffness, giving way, and 
locking; crepitus; weakness; and range of motion of 5 degrees 
of extension and 90 degrees of flexion, with no objective 
evidence of instability or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
30 percent for a scar, residual of a shrapnel wound to the 
right cheek are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2001); 
38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Code 7800 (2004).

2.  The criteria for a disability rating in excess of 
10 percent for a scar, residual of a shrapnel wound to the 
right index finger and hand are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2001); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Code 
7804 (2004).

3.  The criteria for a disability rating in excess of 
10 percent for a scar, residual of a shrapnel wound to the 
left index and middle fingers are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2001); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Code 
7804 (2004).

4.  The criteria for a disability rating in excess of 
10 percent for a scar, residual of a shrapnel wound to the 
left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001); 
38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Code 7804 (2004).

5.  The criteria for a disability rating in excess of 
10 percent for traumatic arthritis of the left knee, with a 
separate 10 percent rating having been assigned for limited 
extension of the left knee, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, and 5261 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected disabilities 
warrant higher ratings than have been assigned.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in November 2001 by 
informing him of the evidence required to establish 
entitlement to higher ratings.  The RO also informed him of 
the information and evidence that he was required to submit, 
the evidence that the RO would obtain on his behalf, and the 
need to advise VA of or submit any additional evidence that 
was relevant to the claims.  The RO informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.  Additional 
notice was provided in May 2004.

The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO notified 
him of the law and governing regulations, and the reasons for 
the determinations made regarding his claim.  The RO also 
informed him of the cumulative evidence previously provided 
to VA or obtained by VA on his behalf, and any evidence he 
identified that the RO was unable to obtain.  The Board finds 
that in all of these documents the RO informed him of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO obtained the VA treatment records the veteran 
identified, and provided him VA medical examinations in 
September 2000, November 2001, and May 2004.  The veteran and 
his representative have been given the opportunity to present 
evidence and argument, and have done so.  He has not 
indicated the existence of any other evidence that is 
relevant to his appeal, and stated that he had no additional 
evidence to submit.  The Board concludes that all relevant 
data has been obtained for determining the merits of his 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2004).

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Subsequent to the initiation of the veteran's claim, the 
regulations pertaining to the evaluation of skin disorders 
were revised effective August 30, 2002.  See Schedule for 
Rating Disabilities; The Skin, 67 Fed. Reg. 49,590 (July 31, 
2002) (codified at 38 C.F.R. § 4.118 (2004)).  VA's General 
Counsel has held that where a law or regulation changes 
during the pendency of an appeal, the Board should first 
determine which version of the law or regulation is more 
favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.

The RO provided the revised rating criteria to the veteran in 
the February 2005 supplemental statement of the case, and 
considered those criteria in denying entitlement to higher 
ratings.  The veteran was then given the opportunity to 
submit evidence and argument in response.  The Board finds, 
therefore, that it can consider the original and revised 
version of the rating criteria without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384 (1993) (the 
Board is precluded from considering new law that the RO has 
not previously applied).

According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7800 for disfiguring scars of the head, 
face, and neck provided a 50 percent rating if there was 
complete or exceptionally repugnant deformity of one side of 
the face, or marked or repugnant bilateral disfigurement.  A 
30 percent rating applied if the scarring was severe, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  Diagnostic Code 7804 provided a 
10 percent evaluation for superficial scars that were tender 
and painful on objective demonstration.  38 C.F.R. § 4.118 
(2001).

Pursuant to the revised Rating Schedule, Diagnostic Code 7800 
for disfigurement of the head, face, or neck provides:

A 50 percent rating for visible or palpable tissue loss 
and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement;

A 30 percent rating for visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; 
with two or three characteristics of disfigurement;

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:

(1)  A scar five or more inches (13 or more centimeters 
(cm.)) in length;

(2)  A scar at least one-quarter inch (0.6 cm.) wide at 
widest part;

(3)  The surface contour of the scar is elevated or 
depressed on palpation;

(4)  The scar is adherent to underlying tissue;

(5)  The skin is hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.);

(6)  The skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.);

(7)  There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.);

(8)  The skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).

The revised Diagnostic Code 7804 provides a 10 percent rating 
for scars that are superficial and painful on examination.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.



Analysis
Scar, Residual of a Shrapnel Wound to the Right Cheek

The VA examination in September 2000 revealed a regular 4 by 
3/4 inch linear scar over the right side of the face with 
considerable loss of subcutaneous tissue at the medial 
portion.  The scar ended in a one-inch in diameter depression 
in the middle of the right cheek.  The depressed area was 
hypopigmented, whereas the rest of the scar was 
hyperpigmented.  The veteran reported tenderness on palpation 
of the scar.  The examiner described the scar as severely 
disfiguring, based on which the RO increased the rating in 
February 2001 to 30 percent.

The RO provided the veteran additional VA examinations in 
November 2001 and May 2004, which were conducted by the same 
examiner as that in September 2000.  In those examinations 
the examiner indicated that the scar was unchanged from the 
previous examination.  He provided photographs with the 
examination reports.

According to the original rating criteria, a 50 percent 
rating is applicable if the scar results in complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2001).  In this case the scar 
affects only one side of the face, and a review of the 
examiner's description of the scar, his characterization of 
the scar as no more than severely disfiguring, and the 
photographs leads to the conclusion that the scar does not 
cause complete or exceptionally repugnant deformity.  The 
Board finds, therefore, that the criteria for a disability 
rating in excess of 30 percent based on the original rating 
criteria are not met.

According to the revised rating criteria, a 50 percent rating 
is applicable if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features, or with four or five characteristics 
of disfigurement.  The evidence shows that the scar does not 
result in distortion or asymmetry of any features, in that 
the scar is outside the right eye and curves into the cheek.  
In addition, only three of the characteristics of 
disfigurement are met, in that 1) the scar is at least 1/4 inch 
wide; 2) the surface contour of the scar is depressed; and 3) 
the depressed area of the scar is adherent to the underlying 
tissue.  None of the remaining characteristics of 
disfigurement are met, in that the scar is less than five 
inches long and less than six square inches in size.  The 
Board finds, therefore, that the criteria for a higher rating 
based on the revised rating criteria are not met.

Consideration of both the original and revised rating 
criteria does not result in entitlement to a higher rating.  
The Board finds, therefore, that neither version of the 
rating criteria is more beneficial to the veteran.  See 
VAOPGCPREC 3-00.  The Board further finds that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 30 percent 
for a scar, residual of a shrapnel wound to the right cheek.
Scar, Residual of a Shrapnel Wound to the Right Index Finger 
and Hand

The VA examination in September 2000 revealed a 3/4 inch in 
diameter scar on the right index finger that involved the 
entire tip of the finger.  The tissue on the distal finger 
was gone, and the nail was curved inward and deformed.  The 
examiner described the scar as tightly bound down, ropy, and 
tender.  There was also a four inch, linear, hypopigmented 
tender scar extending over the dorsum of the hand.

In the February 2001 rating decision the RO granted service 
connection for a single scar on the right index finger and 
hand.  The RO also assigned a 10 percent rating for the scar 
in accordance with Diagnostic Code 5153, with a parallel 
citation to Diagnostic Code 7804.  (Although the coding sheet 
for the rating decision shows Diagnostic Code 5253, that 
reference was apparently in error in that in the narrative 
the rating specialist referred to amputation of the finger).  
The veteran's representative contends that he is entitled to 
separate ratings for a scar on the hand and a scar on the 
finger.

Notes following Diagnostic Code 7801 for third-degree burn 
scars and Diagnostic Code 7802 for second-degree burn scars 
indicate that scars on widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of the 
extremities or trunk, will be separately rated and combined.  
See 38 C.F.R. § 4.118 (2001) and (2004).  Presumably, scars 
that are in close proximity are to be rated as one scar.  
Although the Notes following Diagnostic Codes 7801 and 7802 
do not expressly apply to Diagnostic Code 7804, the rationale 
for precluding separate ratings is the same; whether the 
scars are to be separately rated is dependent on whether 
having two or more scars in close proximity, rather than one, 
results in greater impairment of earning capacity.  In this 
case having separate scars on the dorsum of the hand and the 
tip of the finger, which were caused by the same injury, 
would not result in greater impairment of earning capacity 
than having a single scar running from the tip of the finger 
across the dorsum of the hand.  The Board finds, therefore, 
that separate ratings for the scars on the hand and finger 
are not warranted.

Diagnostic Code 5153, pertaining to amputation of the index 
finger, provides a 20 percent rating for either extremity if 
the amputation was without metacarpal resection at the 
proximal interphalangeal joint or proximal to that joint.  A 
10 percent rating applies for either extremity if the 
amputation was through the middle phalanx or at the distal 
interphalangeal joint.  38 C.F.R. § 4.71a (2004).  The 
evidence shows that the amputation in this case was only to 
the tip of the finger, distal to the distal interphalangeal 
joint.  The criteria for a disability rating in excess of 
10 percent based on amputation of the finger are not, 
therefore, met.

The 10 percent rating that has been assigned is the maximum 
rating available for a tender scar, under the original and 
revised rating criteria.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001) and (2004).  An increased rating could apply 
if the case presented an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
criteria.  38 C.F.R. § 3.321(b)(1) (2004).  The Board notes 
that the veteran has been awarded a total disability rating 
based on individual unemployability due primarily to post-
traumatic stress disorder (PTSD) and the left knee 
disability.  The veteran has not received medical treatment 
for the scars for many years, and there is no indication that 
the scars caused any interference with his employment.  The 
Board finds, therefore, that remand of the case to the RO for 
referral to the Director of the Compensation and Pension 
Service for consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).

Because both the original and revised rating criteria are the 
same, the Board finds that neither version of the rating 
criteria is more beneficial to the veteran.  See VAOPGCPREC 
3-00.  The Board further finds that the preponderance of the 
evidence is against the claim of entitlement to a disability 
rating in excess of 10 percent for a scar, residual of a 
shrapnel wound to the right index finger and hand.
Scar, Residual of a Shrapnel Wound to the Left Index and 
Middle Fingers

A VA examination in January 1979 resulted in diagnoses of 
scars, residual of shell fragment wounds to the left index 
and middle fingers.  In a March 1979 rating decision the RO 
granted service connection for the scars on the left index 
and middle fingers, and rated the scars as non-compensable.  
In addition to the scar on the left middle finger, VA 
examination in September 1990 revealed a cruciform, one-
centimeter in diameter scar on the dorsal web between the 
index and middle fingers.

The examination in September 2000 revealed a C-shaped, 
linear, hypopigmented, two-inch scar on the left middle 
finger.  The scar extended from the ventral aspect over the 
dorsum of the finger, and was bound down tightly and tender.  
The examiner did not note any scar on the left index finger, 
and an additional examination of the left hand was conducted 
in May 2004 in order to obtain more detailed information 
regarding the scars on the left hand.  Examination in May 
2004 again failed to reveal any scar on the left index 
finger, and when asked the veteran did not allude to any such 
scar.  There were scars on the fourth and fifth fingers, but 
service connection has not been established for those scars 
and there is no indication that they are related to service.

The 10 percent rating that has been assigned is the maximum 
rating available for a tender scar, under the original and 
revised rating criteria.  The veteran's representative 
contends that separate ratings are warranted for the scars on 
the left index and middle fingers, respectively.  As found 
above, tender scars in close proximity to one another do not 
warrant separate ratings.  In addition, in this case the 
evidence does not indicate that the scar on the index finger 
is tender.  Previous examinations resulted in the conclusion 
that the scar at the base of the left index finger did not 
result in any functional limitations in the hand.

There is no indication that the criteria for an extra-
schedular rating are met.  See 38 C.F.R. § 3.321(b)(1) 
(2004).  The Board finds, therefore, that the criteria for a 
higher rating are not met, and that the preponderance of the 
evidence is against the claim of entitlement to a disability 
rating in excess of 10 percent for a scar, residual of a 
shrapnel wound to the left index and middle fingers.
Scar, Residual of a Shrapnel Wound to the Left Knee

The examination in September 2000 revealed a five-inch long, 
C-shaped, hypopigmented, tender, flat scar extending around 
the knee, medially.  The scar was not bound to the underlying 
tissue.  When examined in November 2001 the examiner stated 
that the scar was unchanged from the previous examination.

The 10 percent rating that has been assigned for the scar is 
the maximum rating available pursuant to Diagnostic Code 
7804, under either version of the rating criteria.  There is 
no indication that the criteria for an extra-schedular rating 
are met due solely to the left knee scar.  See 38 C.F.R. 
§ 3.321(b)(1) (2004).  The Board finds, therefore, that the 
criteria for a higher rating are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 10 percent 
for a scar, residual of a shrapnel wound to the left knee.
Traumatic Arthritis of the Left Knee

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2004).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2004).

Traumatic arthritis (Diagnostic Code 5010) is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
38 C.F.R. § 4.71a (2004).

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, and a 20 percent rating where flexion is limited 
to 30 degrees.  Diagnostic Code 5261 for limitation of 
extension of the leg provides a non-compensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, and a 20 percent rating if limited to 
15 degrees.  38 C.F.R. § 4.71a (2004).  

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 
20 percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a (2004).

In a March 1979 rating decision the RO granted service 
connection for the residuals of a shrapnel wound to the left 
knee, and rated the disability as non-compensable under 
Diagnostic Code 5257.

The medical evidence shows that the veteran developed 
degenerative joint disease in the left knee in 1978.  When 
examined in September 2000 he complained of pain in the knee 
with use, for which he had been given medication and a knee 
brace; pain and stiffness in the knee each morning and after 
prolonged sitting; and painful swelling in the knee two or 
three times a year.  He had difficulty walking up and down 
stairs, was unable to squat or kneel on the left knee, and 
could not perform prolonged standing or walking.  He denied 
any episodes of giving way, locking, dislocation, or 
subluxation.  The range of motion in the left knee was from 
zero degrees of extension to 80 degrees of flexion, limited 
due to pain.  There was no objective evidence of instability 
or ligament laxity.  The examination resulted in a diagnosis 
of minimal degenerative arthritis in the left knee, and the 
examiner provided the opinion that the arthritis was related 
to the in-service shrapnel wound.  

In the February 2001 rating decision the RO included 
traumatic arthritis in the definition of the service-
connected residuals of a shrapnel wound of the left knee; 
discontinued the non-compensable rating that had been 
assigned under Diagnostic Code 5257; and assigned a 
10 percent rating for the disability under Diagnostic Code 
5010 for traumatic arthritis.  The 10 percent rating was 
based on X-ray evidence of arthritis in the joint, with non-
compensable limitation of motion, in accordance with 
Diagnostic Code 5003.

VA treatment records show that the veteran has received 
ongoing treatment for pain in the left knee due to post-
traumatic osteoarthritis.  Other than noting a decreased 
range of motion in the knee, the treatment records do not 
document the range of motion or any other functional 
limitations in the knee.

When examined in November 2001 the veteran reported taking 
medication for the pain in the knee three or four days a 
week.  He used a brace on the knee and a cane for walking.  
He complained of constant pain in the knee that was 
exacerbated with prolonged standing or walking.  He also 
complained of swelling and stiffness in the knee.  He stated 
that the knee gave way on average four times a week, and that 
it locked when he walked downhill.  He denied any episodes of 
dislocation or subluxation.  On examination the range of 
motion was extension to minus five degrees and flexion to 
90 degrees, both limited due to pain.  Muscle strength in the 
thigh was 4/5.

In VAOPGCPREC 9-04, VA's General Counsel held that separate 
disability ratings for the same joint may be assigned under 
Diagnostic Code 5260, based on limitation of flexion, and 
Diagnostic Code 5261, based on limitation of extension.  In 
order to warrant separate ratings, however, the evidence must 
show that the criteria for a compensable rating based on 
limitation of flexion and limitation of extension are met.  
In a February 2005 rating decision the RO continued the 
10 percent rating for the left knee disability that had been 
assigned under Diagnostic Code 5010, and awarded a separate 
10 percent rating under Diagnostic Code 5261 for limitation 
of extension of the knee.  The RO assigned the separate 
ratings even though the evidence did not show that flexion of 
the left knee was limited to 45 degrees, or that extension 
was limited to 10 degrees.  

As Diagnostic Code 5003 pertains to the knee, the limitation 
of motion includes both limitation of flexion and limitation 
of extension.  In determining the appropriate rating to be 
assigned for traumatic arthritis of the left knee, which is 
the rating the veteran appealed and is designated as the 
disability rated under Diagnostic Code 5010, the Board must 
consider both extension and flexion in determining if a 
rating in excess of the 10 percent now assigned is warranted.  
The medical evidence does not show that flexion of the knee 
is limited to 30 degrees, or that extension is limited to 
15 degrees.  The Board finds, therefore, that the criteria 
for a disability rating in excess of 10 percent pursuant to 
Diagnostic Code 5010 are not met.

VA's General Counsel has also held that separate ratings may 
be awarded for limitation of motion and instability in the 
knee.  See VAOPGCPREC 23-97.  The General Counsel 
subsequently clarified that opinion and held that in order to 
merit separate evaluations under Diagnostic Codes 5003 and 
5257, the disability must meet the criteria for the minimum 
evaluation under both diagnostic codes.  VAOPGCPREC 9-98.  
The Board notes that during the November 2001 examination the 
veteran complained of giving way of the left knee, but denied 
any subluxation or dislocation.  Regardless of the veteran's 
subjective complaints, physical examination failed to reveal 
any evidence of instability or ligament laxity in the knee.  
The Board finds, therefore, that a separate rating based on 
subluxation or instability pursuant to Diagnostic Code 5257 
is not warranted.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In addition to 
limitation of motion, the evidence shows that the left knee 
disability is manifested by pain, stiffness, swelling, 
locking, and weakness, resulting in lack of strength and 
endurance.  In the absence of compensable limitation of 
motion in the knee, however, the Board finds that the 
additional functional limitations are appropriately 
compensated by the combined 20 percent rating that has been 
assigned.

An increased rating could apply based on the extra-schedular 
criteria.  See 38 C.F.R. § 3.321(b)(1) (2004).  As previously 
stated, the veteran has been awarded a total disability 
rating based on individual unemployability due primarily to 
PTSD and the left knee disability.  Remand of the case for 
further consideration of an extra-schedular rating is not, 
therefore, warranted.

In summary, the criteria for entitlement to a higher rating 
based on limitation of motion or the functional limitations 
in the left knee are not met.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the claim of entitlement to a disability rating in excess of 
10 percent for traumatic arthritis of the left knee.




(continued on next page)

ORDER

The claim of entitlement to a disability rating in excess of 
30 percent for a scar, residual of a shrapnel wound to the 
right cheek is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for a scar, residual of a shrapnel wound to the 
right index finger and hand is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for a scar, residual of a shrapnel wound to the 
left index and middle fingers is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for a scar, residual of a shrapnel wound to the 
left knee is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for traumatic arthritis of the left knee is 
denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


